Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruaro et al. (US 20170026762) cited by Applicant.
             Regarding claim 1, Ruaro et al., according to Figs. 1-5 discloses a  hearing aid (10) comprising: 
             a housing (18) configured to fit inside an ear canal (see paragraph 0021 or 0080 for limitation of  the housing configured to fit inside the ear canal).
             an antenna (see antennas 15, 17 in Fig. 3, 4 or 5) within the housing (18), the antenna (15, 17) comprising: 
                      a first segment (see antenna 17 or alternatively see element 15b as a first segment) configured to fit inside the housing (18) and to be within the ear canal when the hearing aid is inserted into an ear of a wearer (see antenna 17 or element 15b which is located in the housing further away from the second end 26 as shown in Fig. 3, 4 or 5, and thus, it would be within the ear canal when the hearing aid is inserted into an ear of a wearer); and 
                     a second segment (see antenna 15 or alternatively see  element 15a as second segment) configured to be within the housing (18) and disposed near a side of the housing facing toward an outside of the ear canal when the hearing aid is inserted into the ear of the wearer (see antenna 15 or 15a alone which is located in the housing closed to the second end 26 as shown in Fig. 3, 4 or 5,  and thus, it would be facing toward an outside of the ear canal  when the hearing aid is inserted into an ear of a wearer), 
                    wherein the first segment (antenna 17 or alternative element 15b) is substantially orthogonal (perpendicular) to the second segment (see antenna 17 positioned perpendicular to second antenna 15 or alternatively see  first element 15b positioned perpendicular to second element 15a) as shown in Fig. 3, 4 or 5, and 
                     wherein the antenna (15, 17) that includes the first segment (see antenna 17 or alternatively see element 15b as the first segment) and the second segment (see antenna 15 or alternatively see element  15a as the second segment), is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz (see paragraphs 0044-0045 which discloses the frequency range of the antenna including frequency equal to or greater than 2.4 GHz, paragraph 0044); and 
             circuitry (see circuit shown in Fig. 1), within the housing (18), coupled to the antenna (15, 17) and configured to transmit the signals to the antenna (15, 17) and receive the signals from the antenna (see paragraphs 0077-0078 ) .
              Regarding claim 2,  see Fig. 3 which shows the second segment (antenna 15 or alternative element 15a) is configured to extend around a periphery of the housing (see the shape of antenna 15a which extends around a periphery of the housing 18, as shown in Fig. 3).
             Regarding claim 3, see Fig. 3, 4 or 5 which show the first segment (antenna 17 or alternative element 15b) is shorter than the second segment (see antenna 15 or alternative 15a as the second segment).
             Regarding claim 4, see Fig. 3, 4 or 5 which shows  the first segment (antenna 17 or alternative element 15b) located away from external side (26) and the second segment (15 or 15a) is located closer to the external side (26), and thus,  the first segment (antenna 17 or alternative element 15b) the second segment (antenna 15 or alternative element 15a) are in different environments.  Since the first segment (see antenna 17 or alternative 15b as the first segment) the second segment (see antenna 15 or alternative 15a as the second segment) are in different environments, they would inherently have different dielectric constants when the hearing aid is inserted in the ear of the wearer as the antenna (17 or 15b) is positioned inside of human head and antenna (15 or 15a) is located closer to the external side 26.
             Regarding claim 7, see Fig. 5 which shows the first segment (17) is configured in a helix shape (see the windings 39 of the antenna 17 is configured in a helix shape), and it is noted that the statement “ such that  an impedance of the antenna is closer to an impedance of the circuitry coupled to the antenna  as compared to if the first segment  had a linear shape” is directed to the desired/intended result of the  first segment (17) as it is configured in a helix shape, and thus, no patentable weigh is given to this intended result. Nevertheless, as the first segment (17) as shown in Fig. 5 is configured in a helix shape, the impedance of the antenna (17) would inherently be closer to an impedance of the circuitry (16) coupled to the antenna (17) as compared to if the first segment  (17) had a linear shape.
              Regarding claim 8, see Fig. 3 which shows the second segment (15 or 15a) configured to curve around an internal perimeter of the housing (see shape of antenna 15a which is curved around an internal perimeter of the housing 18, as shown in Fig. 3).
              Regarding claim 9, see Fig. 3 which shows the second segment (15 or 15a) configured in a shape comprising one of a circular shape, a spiral shape, or a serpentine shape (see antenna 15a having a circular shape as shown in Fig. 3).
              Regarding claim 10, see Fig. 3, 4 or 5 and paragraph 0099 which further disclose the use of a battery (22) positioned inside the housing (10) in a manner to reflect signals transmitted from the antenna (see battery 22 positioned in the housing for shielding antenna 15 and antenna 17 from each other, and thus signals transmitted from the antenna  are reflected (shielded) by the battery 22, paragraph 0099).
              Regarding claim 11, see paragraph 0044 which discloses the antenna of the hearing-aid configured to transmit and receive signals having a frequency within a frequency band of 2.4 to 2.483 GHz (frequency between 1.5GHz and 3GHz).
              Regarding claim 12,  Ruaro et al., according to Figs. 1-5 discloses a  hearing aid (see Fig. 3, 4 or 5) which is formed to include:
             a first segment (see antenna 17 or alternatively see element 15b as the first segment) of an antenna (15, 17) of the hearing aid (10) is formed  to fit inside a housing (18) of the hearing aid (see hearing aid as shown in Fig. 3, 4 or 5) and to be within the ear canal when the hearing aid is inserted into an ear of a wearer (see antenna 17 or element 15b  which is formed in the housing (18) at a location further away from the second end 26 as shown in Fig. 3, 4 or 5, and thus, it would be within the ear canal when the hearing aid (10) is inserted into an ear of a wearer); and 
             a second segment (see antenna 15 or alternatively see  15a as the second segment) of the antenna (15, 17) of the hearing aid (10) is formed  to be within the housing (18) and disposed near a side of the housing facing toward an outside of the ear canal when the hearing aid is inserted into the ear of the wearer (see antenna 15a which is formed in the housing 18 at a location closed to the second end 26 as shown in Fig. 3, 4 or 5,  and thus, it would be facing toward an outside of the ear canal  when the hearing aid (10) is inserted into an ear of a wearer), 
                        wherein the first segment (see antenna 17 or alternatively see element 15b as the first segment) is substantially orthogonal (perpendicular) to the second segment (see antenna 17 positioned perpendicular to antenna 15 or alternatively see element 15b positioned perpendicular to element 15a, as shown in Fig. 3, 4 or 5), and 
                        wherein the antenna (15, 17) is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz (see paragraphs 0044-0045 which discloses the frequency range of the antenna including frequency equal to or greater than 2.4 GHz, paragraph 0044); and 
             circuitry (see circuit shown in Fig. 1) is coupled to the antenna (15, 17) within the housing (18), and configured to transmit the signals to the antenna (15, 17) and receive the signals from the antenna (see paragraphs 0077-0078). 
              Regarding claim 13,  see Fig. 3 which shows the second segment (15 or 15a) is configured to extend around a periphery of the housing (see the shape of antenna 15a which extends around a periphery of the housing 18, as shown in Fig. 3).
             Regarding claim 14, see Fig. 3, 4 or 5 which show the first segment (17 or 15b) is shorter than the second segment (15 or 15a).
             Regarding claim 15, see Fig. 3, 4 or 5 which shows  the first segment (see antenna 17 or alternative 15b as the first segment) located away from external side (26) and the second segment (see antenna 15 or alternative 15a as the second segment) is located closer to the external side (26), and thus,  the first segment (17 or 15b) the second segment (15 or 15a) are in different environments (see antenna 17 is in different environment from antenna 15 or see segment 15b is in different environment from segment 15a ).  Since the first segment (17 or 15b) the second segment (15 or 15a) are in different environments, they would inherently have different dielectric constants when the hearing aid is inserted in the ear of the wearer as the antenna (17 or 15b) is positioned inside of human head and antenna (15a) is located closer to the external side 26.
             Regarding claim 17, see Fig. 5 which shows the first segment (17) is configured in a helix shape (see the windings 39 of the antenna 17 is configured in a helix shape), and it is noted that the statement “ such that  an impedance of the antenna is closer to an impedance of the circuitry coupled to the antenna  as compared to if the first segment  had a linear shape” is directed to the desired/intended result of the  first segment (17) as it is configured in a helix shape, and thus, no patentable weigh is given to this intended result. Nevertheless, as the first segment (17) as shown in Fig. 5 is configured in a helix shape, the impedance of the antenna (17) would inherently be closer to an impedance of the circuitry (16) coupled to the antenna (17) as compared to if the first segment  (17) had a linear shape.
            Regarding claim 18, see Fig. 3 which shows the second segment (15 or 15a) configured in a shape comprising one of a circular shape, a spiral shape, or a serpentine shape (see antenna 15a having a circular shape as shown in Fig. 3).
            Regarding claim 19, see Fig. 3, 4 or 5 and paragraph 0099 which further disclose the use of a battery (22) positioned inside the housing (10) in a manner to reflect signals transmitted from the antenna (see battery 22 positioned in the housing for shielding antenna 15 and antenna 17 from each other, and thus signals transmitted from the antenna  are reflected (shielded) by the battery 22, paragraph 0099).
            Regarding claim 20, see paragraph 0044 which discloses the antenna of the hearing-aid configured to transmit and receive signals having a frequency within a frequency band of 2.4 to 2.483 GHz (frequency between 1.5GHz and 3GHz).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruaro et al. (US 20170026762) cited by Applicant.
            Ruaro et al., according to Figs. 1-5, discloses a hearing aid comprising all of limitations recited in the instant claimed invention (see the 102  rejection above) except for the use of 
the first segment (17) which is approximately 0.5 cm, and the second segment (15) is approximately 3 cm., as recited in claim 5, or the use of the first segment is within a range of 0.4 cm and 0.6 cm, and the second segment is within a range of 2 cm and 4 cm, as recited in each of claims 6 and 16.   However, these limitations are only directed to the size of the first segment (17) and the size of the second segment (15) which is not considered as an ordinary matter of the invention, but just a matter of design choice or a matter of optimization of design because limitations relating to the size of the segments are not sufficient to patentably distinguish over the prior art as it lacks of persuasive evidence that the particular range as claimed is significant or would perform differently than the prior art device. See  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); and In re Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, modifying the first segment (17) which is approximately 0.5 cm, and the second segment (15) which is approximately 3 cm., as recited in claim 5, or  modifying  the first segment which is within a range of 0.4 cm and 0.6 cm, and the second segment which is within a range of 2 cm and 4 cm, as recited in claims 6 and 16, would have been an obvious matter of design choice or an obvious matter of optimization of design to one of ordinary skill in the art at the time the invention was effectively filed.
Claim(s) 5-6 and 16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ruaro et al. (US 20170026762) cited by Applicant.
            Ruaro et al., according to Figs. 1-5, discloses a hearing aid comprising all of limitations recited in the instant claimed invention (see the 102  rejection above) except for the use of 
the first segment (15b) which is approximately 0.5 cm, and the second segment (15a) is approximately 3 cm., as recited in claim 5, or the use of the first segment is within a range of 0.4 cm and 0.6 cm, and the second segment is within a range of 2 cm and 4 cm, as recited in each of claims 6 and 16.   However, these limitations are only directed to the size or shape of the first segment (15b) and the size of the second segment (15a) which is not considered as an ordinary matter of the invention, but just a matter of design choice or a matter of optimization of design because limitations relating to the size or shape of the segments are not sufficient to patentably distinguish over the prior art as it lacks of persuasive evidence that the particular range or particular shape as claimed is significant or would perform differently than the prior art device. See  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In re Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); and In re Dailey, 357 F.2d 669, 149 USPQ. 47 (CCPA 1966).   Therefore, modifying the first segment (15b) which is approximately 0.5 cm, and the second segment (15a) which is approximately 3 cm., as recited in claim 5, or  modifying  the first segment (15b) which is within a range of 0.4 cm and 0.6 cm, and the second segment (15a) which is within a range of 2 cm and 4 cm, as recited in claims 6 and 16, or modifying  the first segment (15b)  to have a helix shape would have been an obvious as a matter of design choice or an obvious matter of optimization of design to one of ordinary skill in the art at the time the invention was effectively filed.
Response to Arguments
Applicant has overcome the double patenting rejection by timely filing a proper Terminal Disclaimer (TD).  Since the TD has been approved, the  double patenting rejection applied to the claims in the last Office action dated 7/8/2022 is hereby withdrawn. 
Applicant's arguments filed 20/06/2022 with respective to the 102 and 130 rejections have been fully considered but they are not persuasive for the following reasons.
             Applicant argues that the two antennas of Ruaro are in fact two different antennas. One antenna is for data communication, while another antenna is for streaming of audio, as an example. Indeed, as made clear in paragraph [0042] of Ruaro, the first antenna and the second antenna are configured to operate at different frequency ranges.  Therefore, Applicant does not agree that the antenna 17 and antenna 15 of Ruaro could be considered as a first segment of an antenna and a second segment of the antenna , as amended in claim 1 which clarifies that "the antenna, that includes the first segment and the second segment, is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz”.
             In response,  Applicant should note that the amended claim 1 does not recite whether the first segment of the antenna and the second segment of the antenna are the same antenna; the  amended claim 1 also does not recite whether they are utilized for data communication and/or streaming of audio nor  operated  at the same or different  frequency ranges. Therefore, these features cannot be read into the claim for the purpose of avoiding the prior art nor considered as  art distinction between the prior art and the claimed invention.   Beside that the statement “the antenna, that includes the first segment and the second segment, is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz” as recited in amended claim 1, does not clearly define whether the first segment and the second segment of the antenna are operated at  the same or different  frequency ranges nor both the first segment and the second segment are tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz.  Due to the broadest presentation of the claimed languages, the statement “the antenna, that includes the first segment and the second segment, is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz” would read on the antenna (15, 17) that includes the first segment (15) and the second segment (17), is tuned to transmit and receive signals having a frequencies as disclosed in paragraphs 0044-0045 of Ruaro since the “frequency equal to or greater than 2.4 GHz” recited in claim 1 falls in frequency ranges including frequency between  1.5 GHz  and 3 GHz as disclosed in paragraph 0044.  
              Also,  Applicant states that  Applicant does not agree that the antenna 17 and antenna 15 of Ruaro could be considered as a first segment of an antenna and a second segment of the antenna, as set forth in claim 1 even prior to amendment or as currently amended in which claim 1 clarifies that "the antenna, that includes the first segment and the second segment, is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz".    
            Further, Applicant states that the Office Action cited paragraph [0044] of Ruaro, which states that "the first antenna may be configured to operate in a first frequency range, such as at a frequency above 800 MHz, such as at a frequency above 1 GHz, such as at a frequency of 2.4 GHz, such as at a frequency between 1.5 GHz and 3 GHz, during use." Ruaro contemplates that the first antenna operates at  2.4 GHz, but provides no disclosure of the antenna, that includes the first segment and the second segment, as being tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz.  That is, even assumed, without acquiescence, that the antenna 17 of Ruaro could be  considered as a first segment of an antenna, and antenna 15 of Ruaro could be a considered as a second segment of the antenna, then in Ruaro, one of antenna 17 or antenna 15 would operate at  2.4 GHz, and the other one of antenna 17 or antenna 15 would operate at another frequency. In direct contrast, in amended claim 1, "the antenna, that includes the first segment and the second segment, is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz" (emphasis added). Any combination of antenna 17 and antenna 15 in Ruaro would not result in an antenna that is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz.
              In response,  Applicant again should note that amended claim 1 does not specifically recite at what frequency the first segment is operated and/or the second segment is operated, and  the claim 1 does not recite whether or not  the first segment and the second segment are  operated at the same or different frequency. The statement “the antenna, that includes the first segment and the second segment, as being tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz”, as recited in amended claim 1, does not define that one nor both of the first segment and the second segment is/are tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz.  Therefore, features related to individual frequency for each or both of the first and second segments of the antenna cannot be read into the claim for the purpose of avoiding the prior art nor considered as  art distinction between the prior art and the claimed invention.  Again, because of the broadest presentation of the claimed languages, the statement “the antenna, that includes the first segment and the second segment, is tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz” recited in amended clam 1 would read on the antenna (15, 17) that includes the first segment (15) and the second segment (17), is tuned to transmit and receive signals having a frequency ranges  as disclosed in paragraphs 0044-0045 of Ruaro as the “frequency equal to or greater than 2.4 GHz” recited in claim 1 are within the frequency ranges including frequency between  1.5 GHz  and 3 GHz as disclosed in paragraph 0044.
            Alternatively, Applicant is noted that, as further clarify in the rejection, antenna 15  including element 15a and element 15b as shown in Fig. 5 is also interpreted as the antenna recited in claim 1,  wherein  the element 15b is interpreted as a first segment and the element 15a is interpreted as a second segment, and the first segment (15b) and the second segment (15a) are tuned to transmit and receive signals having a frequency ranges between 1.5 GHZ and 3 GHz, paragraph 0044, which includes a frequency equal to or greater than 2.4 GHz as recited in the claim 1.    Apparently, antenna 15  including element 15a and element 15b as shown in Fig. 5 would also read on the antenna that includes the first segment and the second segment, as being tuned to transmit and receive signals having a frequency equal to or greater than 2.4 GHz”, as recited in amended claim 1.
            For the reasons above, this applicant cannot be placed in condition for allowance as requested, and the art rejections applied to the claims would be maintained, as set forth in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688